DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while display modules including a backplate, an optical film disposed on the backplate, wherein the optical film comprises a light incident surface, a light emitting surface, and a first side surface, wherein the first side surface is perpendicular to the backplate, and the light emitting surface is parallel to the backplate; 
a quantum dot film disposed on the light emitting surface of the optical film;a light source configured to emit blue light, wherein the light incident surface of the optical film is located on the backplate in a light emission direction of the light source;
a yellow phosphor layer disposed on the first side surface of the optical film and configured to be excited by a part of the blue light reflected or diffusely reflected to the yellow phosphor layer to generate yellow light, wherein the yellow light mixes with the blue light to form white light: and a light guiding layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The display module as disclosed above wherein the light guiding layer disposed between the yellow phosphor layer and the optical film and configured to guide a part of the blue light reflected or diffusely reflected to the light guiding layer into the Quantum dot film.

Claims 2-7 and 9 are allowed for being dependent on the allowed claim 1. 

With regard to claim 10, while display devices having a housing; and a display module disposed on the housing, comprising: a backplate; an optical film disposed on the backplate, wherein the optical film has a light incident surface, a light emitting surface, and a first side surface, wherein the first side surface is perpendicular to the backplate, and the light emitting surface is parallel to the backplate; 
a quantum dot film disposed on the light emitting surface of the optical film; a light source configured to emit blue light, wherein the light incident surface of the optical film is located on the backplate in a light emission direction of the light source; 
a yellow phosphor layer disposed on the first side surface of the optical film and configured to be excited by a part of the blue light reflected or diffusely reflected to the yellow phosphor layer to generate yellow light, wherein the yellow light mixes with the blue light to form white light; and a light guiding layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The display module as disclosed above wherein the light guiding layer disposed between the yellow phosphor layer and the optical film and configured to guide a part of the blue light reflected or diffusely reflected to the light guiding layer into the Quantum dot film.

Claims 11-16 and 18 are allowed for being dependent on the allowed claim 10. 

With regard to claim 19, while display modules a backplate; an optical film disposed on the backplate, wherein the optical film has a light incident surface, a light emitting surface, and a first side surface, wherein the first side surface is perpendicular to the backplate, and the light emitting surface is parallel to the backplate;
a quantum dot film disposed on the light emitting surface of the optical film; a light source disposed on the backplate and configured to emit blue light, wherein the light incident surface of the optical film is located on the backplate in a light emission direction of the light source; 
a yellow phosphor layer disposed on the first side surface of the optical film and configured to be excited by a part of the blue light reflected or diffusely reflected to the yellow phosphor layer to generate yellow light, wherein the yellow light mixes with the blue light to form white light, a vertical length of the yellow phosphor layer is the same as a vertical length of the first side surface, and a horizontal length of the yellow phosphor layer is the same as a horizontal length of the first side surface; and a light guiding layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The display module as disclosed above wherein the light guiding layer disposed between the yellow phosphor layer and the optical film and configured to guide a part of the blue light reflected or diffusely reflected to the light guiding layer into the Quantum dot film.

Claim 20 is allowed for being dependent on the allowed claim 19. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875